Published Order Approving Statement of Circumstances and Conditional Agreement for Discipline
Loretta H. Rush, Chief Justice of Indiana
Pursuant to Indiana Admission and Discipline Rule 23(12.1)(b), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a “Statement of Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed discipline as summarized below.
Stipulated facts: Respondent represented the appellant in a civil appeal. Respondent filed an appellant’s brief that included a one-page Table of Contents and a four-page Table of Authorities. Respondent then moved for leave to correct those two sections. The Court of Appeals granted the motion and specifically ordered Respondent not to make any substantive changes to the brief. Respondent then filed a corrected appellant’s brief in which: (1) the Table of Contents increased from one page to thirty-six pages, with lengthy headings and subheadings; (2) the new Table of Authorities included fifty-nine additional sources not included in the original brief; and (3) the Argument section was improperly labeled, pages were duplicated, and numerous grammatical and editing errors were present. The Court of Appeals harshly admonished Respondent for these actions. See Brazier v. Maple Lane Apartments I, LLC, 45 N.E.3d 442 (Ind. Ct. App. 2015).
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 1.1, which requires an attorney to provide competent representation to a client.
Discipline: The parties propose the appropriate discipline is a public reprimand. This discipline is consistent with that imposed in other cases involving similar misconduct. See Matter of Schlesinger, 53 N.E.3d 417 (Ind. 2016). The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand for Respondent’s misconduct.
The costs of this proceeding are assessed against Respondent.
All Justices concur.